Fourth Court of Appeals
                               San Antonio, Texas
                                      August 1, 2017

                                   No. 04-17-00298-CV

                        IN THE INTEREST OF J.S.R., CHILD,

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-PA-00696
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                     ORDER

    Appellant Rashawn J.’s motion for extension of time to file his brief is GRANTED. We
ORDER Appellant Rashawn J. to file his appellant’s brief on or before August 7, 2017.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of August, 2017.



                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk